Citation Nr: 1434810	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-21 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether a non-service connected pension overpayment of $76,601.97 created due to fugitive felon status was valid, to include waiver of recovery of the debt.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The case was remanded by the Board in August 2012 in order to afford the Veteran a hearing before a Veterans Law Judge.  A Board hearing was held via videoconference in November 2012, and the case is now before the Board for adjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the Veteran's November 2012 Board hearing and various notices from VA to the Veteran, including the May and July 2008 notification letters regarding fugitive felon status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 1978, the Veteran was granted entitlement to a nonservice-connected pension, which he continues to receive.

2.  In May 2008, VA received notification from law enforcement that the Veteran was the subject of an outstanding arrest warrant, and proposed to suspend his benefits from December 27, 2001, due to his status as a fugitive felon.

3.  In July 2008, VA suspended the Veteran's pension benefits from December 27, 2001, creating a resulting debt of $66, 595.13, later recalculated as $76,601.97. 

4.  In May 2009, the Veteran obtained a court order from the Miami-Dade County Circuit Court quashing the warrant.

5.  The Veteran has provided credible evidence that he was not aware that there was an outstanding warrant for his arrest, and there is no evidence of record which contradicts this assertion or indicates that he intended to flee to avoid prosecution. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, he did not meet the definition of a fugitive felon, and the debt created based on his fugitive felon status was therefore invalid and waiver of recovery is granted.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the benefit sought has been granted in full, discussion of VA's duties under the Veterans Claims Assistance Act of 2000 is unnecessary.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962 (2013).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  See 38 C.F.R. § 5314 (West 2002); 38 C.F.R. §§ 1.911, 1.912a(a) (2013).  The debtor, in turn, may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1).  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911(c)(2), 1.963 (2013).

In this case, the Veteran was granted entitlement to a nonservice-connected pension due to his severe schizophrenia in June 1978.   In May 2008, the Milwaukee VA Pension Center informed the Veteran that it had received notification from law enforcement that the Veteran was the subject of an outstanding felony arrest warrant issued in April 1986, and proposed to suspend his pension benefits from December 27, 2001, the effective date of the fugitive felon provisions of Public Law 107-103, which authorized 38 U.S.C.A. § 5313B.  In July 2008, the Veteran was informed that as a fugitive felon, his pension payments had been suspended, effective December 27, 2001, and an overpayment of $66,595.13 had been created and would be withheld from future VA benefits.  In May 2009, the Veteran submitted a court order from the Miami-Dade County Circuit Court, quashing the prior arrest warrant.  In June 2009, the Veteran was informed that his pension benefits would be reinstated, effective May 2009.  The Veteran timely challenged the creation of the debt and requested that it be waived, and the Committee on Waivers and Compromises denied the Veteran's request for a waiver in June 2011, including finding he was at fault in the creation of the debt, and recalculated the debt to be $76,601.97.  The Veteran timely challenged the Committee on Waivers and Compromises decision.  It appears the greater overpayment was created when it was originally thought that the warrant had been quashed as of an earlier date.  This does not affect the holding in this case.

A veteran eligible for compensation benefits may not be paid a compensation or pension benefit for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B(a); 38 C.F.R. §§ 3.665(n)(1), 3.666(e)(1) (2013).  The term fugitive felon means a person who is a fugitive by reason of: (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B(b); 38 C.F.R. §§ 3.665(n)(2), 3.666(e)(2).  There is no evidence or argument that the Veteran violated a condition of probation or parole.  The question is therefore whether the Veteran was fleeing to avoid prosecution.

The Veteran claims that he did not have knowledge of the warrant.  The evidence is at least evenly balanced on this question.  In his written statements and Board hearing testimony, the Veteran indicated that in 1986 he had been required to take a court-ordered class as part of a plea agreement relating to a weapons charge.  The Veteran stated that he attended the class and believed that the weapons charge was therefore resolved and left Florida to go back to his home in West Virginia.  He stated that only when he was informed by VA of the outstanding warrant was he made aware that he had not fully paid for the court-ordered class he had attended and that there was a warrant for his arrest.  He also noted that he had not been served a warrant or any paperwork relating to the warrant in West Virginia during the intervening years since 1986.  The Board finds the Veteran's testimony to be competent and credible, and there is nothing of record that contradicts this testimony.  As VA law and regulations require that the reasonable doubt created by the approximate balance of the evidence on this question be resolved in favor of the Veteran, the Board finds that he did not have knowledge of the warrant.  38 U.S.C.A. § 5107(b).

As to whether one must have knowledge of a warrant in order to be considered a fugitive felon, the statute, regulation, case law, and applicable VA Office of General Counsel (GC) opinion indicate that the answer to this question is in the affirmative.  The Court of Appeals for Veterans Claims has held that actual knowledge was not required for one who violates the conditions of probation under 38 U.S.C.A. § 5313B(b)(1)(B), but in this case there is no evidence that the Veteran was on probation at any time during the period under consideration.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  More on point is a GC opinion, in which GC observed that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  The provisions of SSA's fugitive felon statute are essentially identical to the provisions of 38 U.S.C.A. § 5313B(b)(1) cited above.  See 42 U.S.C.A. § 1382(e)(4)(A) (West Supp. 2013).  In interpreting SSA's fugitive felon law, the United States Court of Appeals for the Second Circuit held that in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought."  The statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 97 (2d. Cir. 2005).  Although not binding on VA, the Second Circuit's interpretation of SSA's fugitive felon statute as requiring knowledge of the warrant is persuasive and provides support for a similar finding with regard to subsection 5313B(b)(1)(A) of VA's fugitive felon statute which was modelled after and contains language identical to SSA's version.

Given the two findings above, that the Veteran did not have knowledge of the warrant and that knowledge of the warrant is required for a person to be considered a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A), the Board finds that the Veteran did not meet the definition of a fugitive felon.  Thus, the debt of $76,601.97 that was created pursuant to this status is not valid and waiver of recovery is waived.


ORDER

The debt in the amount of $76,601.97 created due to fugitive felon status was invalid and waiver of recovery is granted.  The appeal is allowed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


